                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 SANTEZ BRADFORD,                                   )
                                                    )
         Petitioner,                                )
                                                    )
 v.                                                 )   No. 3:20-cv-00526
                                                    )
 UNITED STATES OF AMERICA,                          )
                                                    )
         Respondent.                                )

                                              ORDER

       Petitioner, proceeding pro se, has filed a Motion Under 28 U.S.C. § 2255 to Vacate, Set

Aside, or Correct Sentence (Doc. No. 1) in case numbers 3:15-cr-00088-6 and 3:16-cr-00143-2.

Pursuant to Rule 4 of the Rules Governing Section 2255 Cases in the United States District Courts

(the “2255 Rules”) the Court has initially reviewed the petition and it does not “plainly appear”

that Petitioner is not entitled to relief. Pursuant to 18 U.S.C. § 3006A(a)(2)(B), the Court also

finds that the interests of justice require counsel be appointed for Petitioner. Accordingly, the Court

APPOINTS the Federal Public Defender to represent Petitioner.

       On or before September 20, 2020, appointed counsel shall file an amended petition on

behalf of Petitioner. On or before November 4, 2020, Respondent shall file a response to the

amended petition in accordance with Rule 5 of the 2255 Rules. On or before November 18, 2020,

Petitioner may file an optional reply in accordance with Rule 5(d) of the 2255 Rules.

       IT IS SO ORDERED.



                                               ____________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




      Case 3:20-cv-00526 Document 3 Filed 08/06/20 Page 1 of 1 PageID #: 22
